         Case 1:19-cr-00040-WHP Document 46 Filed 07/08/20 Page 1 of 1




                                             July 8, 2020

By ECF and e-mail

Honorable William H. Pauley III
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Faizul Hussein, 19 Cr. 40 (WHP)

Dear Judge Pauley:

      I write on consent (Assistant U.S. Attorney Peter Davis and Pretrial Services Officer John
Moscato) to respectfully request that the Court authorize the removal of Mr. Hussain’s electronic
monitoring device so that he can undergo a Magnetic Resonance Imaging (MRI) scan on July 21,
2020.

        Due to complications from Mr. Hussain’s glaucoma, an MRI of his brain has been
scheduled for July 21, 2020. The electronic monitoring bracelet may interfere with such a scan,
and thus will need to be removed before the MRI takes place. Accordingly, I respectfully request
that the Court permit Pretrial Services to remove Mr. Hussain’s electronic monitoring bracelet so
that he can undergo the MRI on July 21, 2020, and then reattach it after the MRI is completed.

                                             Respectfully submitted,


                                             /s/
                                             Martin S. Cohen
                                             Ass’t Federal Defender
                                             (212) 417-8737

Cc:    Peter Davis, Esq., by ECF, and by e-mail
       John Moscato, Pretrial Services Officer, by e-mail


                                                                       Application granted.




                                                                        July 8, 2020
